          Case 4:19-mj-00396-CAN Document 1 Filed 07/30/19 Page 1 of 1 PageID #: 1

AO 9] (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                             for the
                                                  Eastern District of Texas
                                                                                                    JUL G 2019
                                                                                                           District Court
                 United States of America                                                                  f asfern
                               v.

                                                                       Case No.
                     Rahul Ramesh Joshi
                                                                                   4:19MJ396



                          Defendcmt(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 2018 to the present in the county of Collin                                             in the
      Eastern          District of        Texas             , the defendant(s) violated:

            Code Section                                                 Offense Description
18 U.S.C.§ 875(c)                           Sending threatening communications to injure another, in interstate or foreign
                                            commerce




         This criminal complaint is based on these facts:

See the attached affidavit of SA Taylor C. Page FBI




             Continued on the attached sheet.




                                                                                           Printedmame and title

Sworn to before me and signed in my presence.
                                                                               /    -" .' / TiJ
                                                                               I / / F
Date: 07/30/2019 fj
                                                                                             Judge s signature

City and state: Sherman, Texas                                                Christine A. Nowak, U.S. Magistrate Judge
                                                                                           Printed name and title
